Exhibit 10.5



NGHC 2013 EQUITY INCENTIVE PLAN



--------------------------------------------------------------------------------



RESTRICTED STOCK UNITS AWARD AGREEMENT



--------------------------------------------------------------------------------



Your award by National General Holdings Corp. (the “Company”) of Restricted
Stock Units (“RSUs”) is subject to the terms and conditions set forth in
(i) this Award Agreement, and (ii) the NGHC 2013 Equity Incentive Plan (the
“Plan”). Wherever a conflict may arise between the terms of this Award Agreement
and the terms of the Plan, the terms of the Plan will control. Unless otherwise
defined herein, capitalized terms used in this Agreement are defined in the
Plan, and have the meaning set forth in the Plan.


Award of RSUs








 
You have been granted an award, subject to the terms and conditions of this
Agreement and the Plan, to receive shares of the Company’s Stock at a future
date assuming you satisfy all conditions set forth in the Plan and this
Agreement. Each RSU represents the right to receive one Share of Company Stock
(each such share hereinafter referred to as an “RSU Share.”)


Grant Date
 
The effective date of this grant is


Vesting 
 
                of the RSUs shall vest on the first anniversary of the Grant
Date and an additional on the following anniversaries of that date (each such
date a “Vesting Date”); provided that from the Grant Date through the applicable
Vesting Date, you have been continuously employed by the Company or an Affiliate
thereof (or served as a non-employee member of the Company’s Board of
Directors). Any fractional shares will be carried forward to the next Vesting
Date.


Distribution Date
 
Subject to any overriding provisions in the Plan, you will receive a
distribution of applicable RSU Shares within 30 days after the Vesting Date,
except as follows:


(A) If the Company reasonably anticipates that the delivery of any RSU Shares as
scheduled would not be deductible by the Company on account of the limitations
under section 162(m) of the Internal Revenue Code of 1986 (the “Code”), the
Company may delay delivery of such RSU Shares until your first taxable year in
which the Company reasonably anticipates, or should reasonably anticipate, that
if the payment is made during such year, the payment would be deductible by the
Company.


(B) Notwithstanding anything herein to the contrary, in the event that you are a
“specified employee” of the Company within the meaning of Section
409A(a)(2)(B)(i) of the Code, the delivery of any RSU Shares shall be delayed
until the earlier of (i) six months after your “separation from service” form
the Company within the meaning of Section 409A(a)(2)(A)(i) of the Code; or (ii)
your death, if such a delay is necessary to avoid the imposition upon you of
additional tax and interest under Section 409A(a)(1)(B) of the Code.




1



--------------------------------------------------------------------------------





Unsecured Creditor
 
The RSUs create a contractual obligation on the part of the Company to
distribute to you RSU Shares at the time provided for in this Award Agreement.
Neither you nor any other party claiming an interest under this Agreement shall
have any interest whatsoever in any specific assets of the Company. Your right
to receive RSU Shares hereunder is that of an unsecured general creditor of
Company.
  
Termination of Employment 


 
If your Employment (as defined below) terminates for any reason, other than
retirement, death, Disability or Cause, then any unvested RSUs you hold at your
termination will be forfeited.


“Employment” means that you are currently (i) an employee of the Company, (ii)
are a member of the Company’s Board of Directors, or (iii) are otherwise
providing services to the Company. You will not be considered to have terminated
Employment hereunder for any purpose unless you have incurred a “separation from
service” from the Company within the meaning of Section 409A(a)(2)(A)(i) of the
Code.


Termination for
Cause 
 
If your Employment is terminated for Cause (as defined below), then you shall
immediately forfeit all rights to any unvested RSUs and such RSUs shall expire
immediately upon your termination.


For purposes of this Agreement, “Cause” shall have the meaning set forth in the
employment agreement between you and the Company (or an Affiliate), provided
that if there is no employment agreement, “Cause” shall mean:


(a) willful misconduct or gross negligence;


(b) conviction of a felony or conviction of a crime involving moral turpitude;


(c) any act constituting fraud or the misappropriation or embezzlement of money
or other property of the Company; and


(d) any willful act or course of conduct constituting an abuse of office or
authority which has a material adverse impact on the Company’s reputation or
financial condition.


Retirement
 
If your Employment has been in effect for at least five years and your
Employment terminates due to your: (i) retirement on or after your sixty-fifth
birthday; or (ii) retirement on or after your fifty-fifth birthday with the
consent of the Company, your RSUs will automatically vest as to the number of
RSUs that would have vested had you remained in Employment for the 12-month
period immediately following your retirement. Any unvested RSUs you hold at your
retirement will be forfeited.


Death 
 
If your Employment terminates because of your death, your RSUs will
automatically vest as to the number of RSUs that would have vested had you
remained in Employment for the 12-month period immediately following your death.
Any unvested RSUs held by you at the time of your death will be forfeited.




2



--------------------------------------------------------------------------------



Disability 
 
If your Employment terminates because of your Disability (defined below), your
RSUs will automatically vest as to the number of RSUs that would have vested had
you remained in Employment for the 12 month period immediately following your
Disability. Any unvested RSUs held by you at your termination will be forfeited.


For purposes of this Agreement, “Disability” shall mean the award holder is
unable to perform the duties of their service (or other services) (i) for a
period of 90 consecutive days, or (ii) any 120 days during any consecutive 12
month period.


Termination without Cause within 12 Months of Change in Control


 
Notwithstanding anything contained in this Agreement to the contrary, if your
Employment with the Company (or any affiliate) is terminated by the Company
without Cause within 12 months following the effective date of a “Change in
Control”, the Board of Directors may accelerate the vesting of all or any
portion of your unvested RSUs.


Recapture Rights
 
In the event that you violate any of your obligations pursuant to the
Confidentiality, Non-Competition, or Non-Solicitation provisions of this
Agreement, you agree to return, within five days of receipt of written demand
from the Company, any gains you realize from the vesting of all or any RSUs
within the 6 months immediately preceding such violation, and any unvested RSUs
shall be immediately forfeited. This provision shall be construed in accordance
with Section 10 of the Plan, including, without limitation, Section 10(c).


Confidentiality
 
During your Employment, you will have access to confidential or proprietary data
or information of the Company (and its affiliates) and its operations. You agree
that you will not at any time divulge or communicate the Confidential
Information (defined below) to any person, nor shall you direct any employee to
divulge or communicate to any person (other than to a person bound by
confidentiality obligations similar to those contained herein and other than as
necessary in performing your duties hereunder), or use to the detriment of the
Company (or any of its affiliates) or for the benefit of any other person, any
Confidential Information. This restriction shall survive your Employment
hereunder, whether by the normal expiration thereof or otherwise.


The term “Confidential Information” shall mean all information, whether or not
reduced to written or recorded form, that is related to the Company and that is
not generally known or accessible to members of the public and/or competitors of
the Company nor intended for general dissemination, whether furnished by the
Company or compiled by the employee, including, without limitation, relating to
the Company’s (or any affiliate’s) financial performance, customers, existing or
proposed future projects, prospects, or business strategies, personnel
information, financial information, customer lists, supplier lists, trade
secrets, information regarding operations, systems, services, know‑how, computer
and any other processed or collated data, computer programs, pricing, marketing
and advertising data.


You understand the Company intends to maintain the confidentiality of the
Confidential Information notwithstanding that employees of the Company may have
free access to the information for the purpose of performing their duties with
the Company, and notwithstanding that employees not expressly bound by
agreements similar to this agreement may have access to such information for job
purposes. You acknowledge that Confidential Information need not be marked as
such to preserve the confidential nature of the information.




3



--------------------------------------------------------------------------------



Non-Competition
 
You acknowledge that (a) in the course of your Employment with the Company and
its affiliates, you have, and will continue to, become familiar with the
Company’s and its affiliates’ trade secrets, methods of doing business, business
plans and other valuable confidential and proprietary information concerning the
Company, its affiliates, their customers and business partners and that your
services have been and will be of special, unique and extraordinary value to the
Company and its affiliates.  In consideration thereof and of this Award, during
your Employment with the Company or an affiliate and for a period of one (1)
year thereafter, you shall not, without the Company’s prior written approval,
become engaged, directly or indirectly, as a director, officer, employee or 5%
or more stockholder or equity interest owner in, partner in, or consultant to,
any business that is directly competitive with the business of the Company (or
any affiliate) in any area or region where the Company (or any affiliate)
conducts business (“Competition”).  Notwithstanding the foregoing, you shall not
be deemed to be in Competition with the Company if you provide evidence
satisfactory to the Company, in its sole and absolute discretion, that you: (i)
work in a separate division, department or unit that does not compete with the
business of the Company (or any affiliate); and (ii) will not have contact with
the division, department or unit that does compete with the business of the
Company (or any affiliate).  If you received this Award as a non-employee member
of the Company’s Board of Directors, this provision will not apply to you unless
your Employment is terminated for Cause (as defined above).




4



--------------------------------------------------------------------------------



Non-Solicitation
 
During Employment and for a period of two (2) years thereafter, you shall not,
without the prior written consent of the Company, directly or indirectly, on
your own behalf or on behalf of any other person, firm, corporation or business
entity: (a) induce or attempt to induce any agent, broker, affinity group or
policyholder of the Company (or any affiliate), or any prior agent, affinity
group or policyholder that was an agent, affinity group or policyholder within
twelve (12) months of such contact, to withdraw, decrease or cancel its business
with the Company (or any affiliate) or otherwise terminate any written or oral
agreement or understanding or other relationship with the Company (or any
affiliate); (b) solicit or attempt to solicit, service or attempt to service, or
for the purpose of obtaining the business of any agent, broker, affinity group
or policyholder of the Company (or any affiliate), or any prior agent, affinity
group or policyholder that was an agent, broker, affinity group or policyholder
within twelve (12) months of such contact, to the extent the business solicited
is similar to, or competitive with, the business of the Company (or any
affiliate), engage in discussions or other communications with (regardless of
who initiates such discussions or communications) any person, firm or entity
that was an actual or prospective agent, broker, affinity group or policyholder
of the Company during any part of the twelve (12) month period immediately
preceding termination of Employment if you participated, directly or indirectly,
in the solicitation or servicing of that agent, broker, affinity group or
policyholder or prospective agent, broker, affinity group or policyholder, or
supervised or managed those who did, during your Employment with the Company at
any time during such twelve (12) month period immediately preceding your
termination of Employment; (c) solicit or attempt to solicit, hire or attempt to
hire, or communicate with, any person who is an employee, individual consultant
or independent contractor of the Company (or any affiliate), or any prior
employee, individual consultant or independent contractor that was an employee,
consultant or independent contractor within twelve (12) months of such contact,
with the purpose or intent of attracting such person from the employ of the
Company (or any affiliate); or (d) induce or attempt to induce any person who is
an employee, individual consultant or independent contractor of the Company (or
any affiliate) to terminate or limit his or her Employment or other relationship
with the Company (or any affiliate), or any prior employee, individual
consultant or independent contractor that was an employee, individual consultant
or independent contractor within twelve (12) months of such contact.


Withholding Taxes 
 
In the event that the Company determines that any federal, state, local or
foreign tax or withholding payment is required relating to the exercise or sale
of shares arising from this grant, the Company shall have the right to require
such payments from you, or withhold such minimum statutory amounts from other
payments due to you from the Company. Payment of your withholding or other taxes
may be made via one of the forms set forth above, or as otherwise determined by
the Administrator.


Transfer of RSUS 
 
The RSUs covered by this Award Agreement are non-transferable by you. Any
attempt by you to transfer these RSUs will result in the RSUs becoming invalid,
except upon your death by the laws of descent and distribution.


No Employment Rights 
 
Neither your RSUs nor this Agreement give you the right to be retained by the
Company in any capacity and your Employment may be terminated at any time and
for any reason.




5



--------------------------------------------------------------------------------



Shareholder Rights 
 
You have no rights as a shareholder of the Company unless and until RSU Shares
have been issued (or an appropriate book entry has been made). Except as
described in the Plan, no adjustments are made for dividends or other rights if
the applicable record date occurs before your RSU Shares are issued (or an
appropriate book entry has been made).


Applicable Law 




Data Privacy
 
This Agreement shall be governed by the laws of the State of Delaware, with
consent to jurisdiction by you in the State of New York.


To administer the Plan, the Company may process personal data about you. Such
data includes the information provided in this Agreement, other appropriate
personal and financial data about you such as home address and business
addresses and other contact information, payroll information and any other
information deemed appropriate by the Company to facilitate the administration
of the Plan.


By accepting this award, you consent to the Company’s processing of such
personal data and the transfer of such data outside the country in which you
work or are employed, including, with respect to non-U.S. residents, to the
United States, to transferees who shall include the Company and other persons
designated by the Company to administer the Plan.




6



--------------------------------------------------------------------------------





Consent to Electronic Delivery 
 
Certain statutory materials relating to the Plan may be delivered to you in
electronic form. By accepting this grant, you consent to electronic delivery and
acknowledge receipt of these materials, including the Plan.





This Agreement is not a stock certificate or a negotiable instrument.


By accepting your grant, you agree to the terms and conditions in this Agreement
and in the Plan, and agree that the Plan will control in the event any provision
of this Agreement should appear to be inconsistent with the terms and conditions
in the Plan.


          IN WITNESS WHEREOF, the parties have executed this Agreement on the
date and year below.


NATIONAL GENERAL HOLDINGS CORP.




____________________________________        Date: ___________________________
By:
Its:                             




RSUs








____________________________________        Date:____________________________
Name:









7

